DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castle et al. (US 2017/0304888 A1).

Claim 1:
Castle discloses an apparatus configured for casting a component (abstract), comprising a ceramic material substrate (38) and media (40) having a dimension (t1) within a range of between 0.5 and 500 micrometers (13 micrometers or less) deposited (fig. 3, page 2, para [0030], [0031], [0033] and [0036]).

Claim 2:
Castle discloses the apparatus of claim 1, wherein the media includes a metal (page 2, para [0033]).

Claim 5:
The recitation "the media is a printed media" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is media on a substrate.  Castle discloses media (40) on a portion of a surface of a substrate (38) (fig. 3, page 2, para [0030], [0031], [0033] and [0036]).

Claim 6:
Castle discloses the apparatus of claim 1, wherein the media comprises material with a microstructure that is modifiable (removed, dissolved) by chemical etching (page 2, para [0027] and [0035]).

Claim 8:
Castle discloses the apparatus of claim 1, further comprising a casting core comprising the substrate (38) and the media (40) (page 2, para [0030]).

Claim 9:
Castle discloses the apparatus of claim 8, further comprising a shell; the casting core configured to be disposed within the shell (page 1, para [0001]).

Claim 10:
Castle discloses the apparatus of claim 9, further comprising metal superalloy arranged in a cavity within the shell and adjacent the casting core (fig. 1, para [0001] and [0026]).

Claim 11:
Castle discloses the apparatus of claim 8, wherein the casting core is configured for casting a component for an engine (gas turbine engine) (figs. 1-3, para [0026]).

Claim 12:
Castle discloses the apparatus of claim 11, wherein the component comprises a blade (airfoil) (figs. 1-3, para [0026]).

Claim 13:
Castle discloses the apparatus of claim 11, wherein the casting core is configured for casting a turbine blade where the casting core forms at least a passage within the turbine blade (page 2, para [0027] and [0034]).

Claim 15:
Castle discloses the apparatus of claim 1, wherein the media comprises metal (page 2, para [0033]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Castle as applied to claim 1 above, and further in view of Talia et al. (US 2003/0206819 A1).

Claim 14:
Castle discloses the apparatus of claim 1; and Castle fails to disclose or fairly suggest the media comprises ceramic.  Talia discloses firmly bonded metallic coatings on ceramic substrates (page 1, para [0001]); further comprising application of an intermetallic compound comprising ceramic on a ceramic substrate (para [0014] and [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an intermetallic compound as the media on the ceramic substrate as taught by Talia in order to provide enhanced wear and heat resistant properties and repair damaged or otherwise imperfect surfaces on the ceramic substrate (para [0001] and [0025]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to depositing media on the surface of a ceramic substrate.

Claim 16:
Castle discloses the apparatus of claim 1; and Castle fails to disclose or fairly suggest the media comprises an intermetallic compound.
Talia discloses firmly bonded metallic coatings on ceramic substrates (page 1, para [0001]); further comprising application of an intermetallic compound on a ceramic substrate (para [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an intermetallic compound as the media on the ceramic substrate as taught by Talia in order to provide enhanced wear and heat resistant properties and repair damaged or otherwise imperfect surfaces on the ceramic substrate (para [0001] and [0025]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to depositing media on the surface of a ceramic substrate.

Claim 17:
Castle discloses the apparatus of claim 1; and Castle fails to disclose or fairly suggest the media comprises carbon.  Talia discloses firmly bonded metallic coatings on ceramic substrates (page 1, para [0001]); further comprising application of an intermetallic compound comprising carbon (carbides) on a ceramic substrate (para [0014] and [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an intermetallic compound comprising carbon as the media on the ceramic substrate of Castle as taught by Talia in order to provide enhanced wear and heat resistant properties and repair damaged or otherwise imperfect surfaces on the ceramic substrate (para [0001] and [0025]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to depositing media on the surface of a ceramic substrate.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Castle as applied to claim 1 above, and further in view of Fratello et al. (US 2017/0226362 A1).

Claim 18:
Castle discloses the apparatus of claim 1; and Castle fails to disclose or fairly suggest the media comprises glass. Fratello discloses printed media (ink) on a ceramic substrate (para 0257) wherein the media comprises a glass (SiO2, silica) (para [0138]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a media comprising glass on the ceramic substrate of Castle as taught by Fratello in order to provide media comprising non-metallic nanoparticles to help prevent grain growth, agglomeration and dewetting of substrates at high operating temperatures (abstract and para [0058]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to depositing media on ceramic substrates.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7:
The prior art of record fails to disclose or fairly suggest the apparatus of claim 1, wherein the media comprises material that is removable while on the surface of the substrate by heat.

Claim 19:
The prior art of record fails to disclose or fairly suggest the apparatus of claim 1; wherein the media comprises polymer. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (US 2015/0306657 A1) discloses a method of making a ceramic casting core.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726